Case: 1:18-cv-00195-SNLJ Doc. #: 78 Filed: 04/20/20 Page: 1 of 13 PageID #: 645



                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MISSOURI
                          SOUTHEASTERN DIVISION

BLUELINE RENTAL, LLC., and                  )
UNITED RENTALS, INC.                        )
                                            )
             Plaintiffs,                    )
                                            )
v.                                          )       Case No. 1:18-cv-00195-SNLJ
                                            )
DANA ROWLAND, ALESHIA                       )
MUSGRAVE, JOSEPH KELPE, and                 )
SUNBELT RENTALS, INC.,                      )
                                            )
              Defendants.                   )

                            MEMORANDUM AND ORDER

      This case comes before the Court on defendant Sunbelt Rentals, Inc.’s motion to

dismiss (#60) and counter-defendants BlueLine Rental, LLC. and United Rentals, Inc.’s

motion to dismiss Joseph Kelpe’s counterclaim (#62). For the following reasons,

Sunbelt’s motion is GRANTED IN PART and DENIED IN PART and BlueLine’s

motion is GRANTED.

I. BACKGROUND

      BlueLine and Sunbelt were competitors in the rental business for heavy industrial

and construction equipment.1 BlueLine claims Sunbelt recruited co-defendant Dana

Rowland to establish a new branch location that would compete with BlueLine’s Scott

City, Missouri, branch. Before being hired by Sunbelt, Rowland was a branch manager

for BlueLine and had access to confidential and trade secret information including

1
 United Rentals is the successor-in-interest to BlueLine, which was acquired by United
Rentals after this case was filed.
                                            1
Case: 1:18-cv-00195-SNLJ Doc. #: 78 Filed: 04/20/20 Page: 2 of 13 PageID #: 646



“pricing policies, sales data, information regarding customers, and other market data.”

Rather than hire her immediately, BlueLine alleges Sunbelt “instructed Rowland to hold

off giving notice [] of her resignation” so that she could take steps to sabotage BlueLine’s

operations. Rowland executed Sunbelt’s letter offering employment on March 1, 2018,

but she did not join Sunbelt until sometime after March 29, 2018—her last day of

employment with BlueLine.

       During that month-long span, and after, Rowland allegedly solicited customers to

switch to Sunbelt and also recruited other BlueLine employees to make the switch as

well. As a result, four BlueLine employees—including defendants Kelpe and

Musgrave—provided notice of their resignation within days of each other, between July 6

and July 10, 2018, which BlueLine says “crippled the Scott City Branch.” Rowland was

also receiving confidential pricing information from Kelpe before his resignation, and

Musgrave allegedly agreed with Rowland that they would “burn the BlueLine Scott City

Branch the f*** down.”

       The claims against Sunbelt largely circle around its encouragement of Rowland to

breach various terms of her employment agreement with BlueLine. For a period of six

months, Rowland agreed not to solicit customers and not to recruit other employees. The

relevant provisions are set forth below:

       No Solicitation of Customers. While employed by the Company and for
       six (6) months after termination of that employment for any reason,
       Employee will not, directly or indirectly, call on, service, solicit, attempt to
       solicit, or undertake any affirmative efforts, on behalf of or with any entity
       that is engaged in the business of renting or leasing construction or
       construction-related equipment, to divert or take away from the Company
       any person, firm, corporation, or other entity who is both (i) a current

                                              2
Case: 1:18-cv-00195-SNLJ Doc. #: 78 Filed: 04/20/20 Page: 3 of 13 PageID #: 647



      customer of the Company or its affiliates and (ii) to whom Employee,
      directly or indirectly, provided services, contracted with, or solicited
      business on behalf of the Company within the twelve (12) months prior to
      the termination of Employee's employment with the Company. For
      purposes of this Section 4, prohibited solicitations include, but are not
      limited to, any act of solicitation with a prohibited contact through any use
      of social media (such as by posting, updating status, advising of new
      employment, instant message, etc.).

      No Solicitation of Other Employees. While employed by the Company
      and for six (6) months after termination of that employment for any reason,
      Employee will not, directly or indirectly, solicit or recruit, or attempt to
      solicit or recruit, any employee of the Company for employment by, or to
      undertake or form any business relationship with, Employee or any entity
      that is engaged in the business of renting or leasing construction or
      construction-related equipment. The restriction set forth in this Section 5
      shall only apply to the solicitation of individuals employed by the Company
      at the time of the solicitation and/or recruitment with whom the Employee
      had contact on behalf of the Company. To indirectly solicit or recruit an
      employee includes, without limitation, to divulge information about an
      employee to another person that would assist or help that person to solicit
      or recruit the employee.

ECF #34-1, p.4, §§ 524, 525. The complaint alleges Sunbelt was made aware of

Rowland’s obligations under her employment agreement no later than July 9, 2018, when

BlueLine sent a demand letter to Sunbelt raising concerns about Rowland’s conduct. In

this letter, BlueLine insisted that Sunbelt take immediate steps to ensure Rowland (and

others) were not engaging in actions that violated the employment agreement.

Nonetheless, Rowland continued to “solicit significant BlueLine customers long after

Sunbelt had notice.” But even before the July 9 date, BlueLine says Sunbelt was aware of

Rowland’s contractual obligations and disregarded them. BlueLine points out that

Sunbelt’s offer letter—dated February 23, 2018—required Rowland to either “represent

that [she] was not subject to any agreement prohibiting or restricting [her] from working


                                            3
Case: 1:18-cv-00195-SNLJ Doc. #: 78 Filed: 04/20/20 Page: 4 of 13 PageID #: 648



in the rental equipment industry or competing with a prior employer” or else forward a

copy of such to Sunbelt’s human resources department. The inference, of course, is that

Rowland gave Sunbelt a copy of her employment agreement well before the demand

letter was sent.

       Three counts are asserted against Sunbelt: (1) Count IV—tortious interference

with contractual relations and business expectancies; (2) Count V—aiding and abetting;

and (3) Count VI—fraudulent concealment. BlueLine concedes the fraud count should

not have been made against Sunbelt at this time, therefore Count VI is dismissed without

prejudice. Sunbelt says the remaining counts should be dismissed under Rule 12(b)(6)

because they fail to “allege a facially plausible claim.”

II. STANDARD OF REVIEW

       The purpose of a Rule 12(b)(6) motion to dismiss is to test the legal sufficiency of

a complaint so as to eliminate those actions “which are fatally flawed in their legal

premises and designed to fail, thereby sparing litigants the burden of unnecessary pretrial

and trial activity.” Young v. City of St. Charles, 244 F.3d 623, 627 (8th Cir. 2001)

(quoting Neitzke v. Williams, 490 U.S. 319, 326–27 (1989)). “[T]o survive a motion to

dismiss, a complaint must contain sufficient factual matter, accepted as true, to state a

claim for relief that is plausible on its face.” Jones v. Douglas County Sheriff’s Dept., 915

F.3d 498, 499 (8th Cir. 2019) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)).

Courts “do not require heightened fact pleading of specifics, but only enough facts to

state a claim to relief that is plausible on its face.” Bell Atlantic Corp. v. Twombly, 550



                                              4
Case: 1:18-cv-00195-SNLJ Doc. #: 78 Filed: 04/20/20 Page: 5 of 13 PageID #: 649



U.S. 544, 547 (2007). A complaint must set forth factual allegations which are enough to

“raise a right to relief above the speculative level.” Id. at 555.

         In addressing a motion to dismiss, a court must view the allegations of the

complaint in the light most favorable to the plaintiff. United States ex rel. Ambrosecchia

v. Paddock Laboratories, LLC., 855 F.3d 949, 954 (8th Cir. 2017). While a complaint

challenged by a Rule 12(b)(6) motion does not need detailed factual allegations, a

plaintiff must still provide the grounds for relief, and neither “labels and conclusions” nor

“a formulaic recitation of the elements of a cause of action” will suffice. Bell Atlantic

Corp., 550 U.S. at 545 (internal citations omitted). That is to say, neither “legal

conclusions” nor “conclusory statements” will “save [a] complaint” from dismissal

pursuant to Rule 12(b)(6). Whitney v. City of St. Louis, Mo., 887 F.3d 857, 860 (8th Cir.

2018).

III. ANALYSIS

         A. Sunbelt’s Motion to Dismiss

                i. Viability of Plaintiffs’ Tortious Interference Claim

         To begin, plaintiffs’ tortious interference claim is inappropriately compound and

complicates this Court’s analysis. Tortious interference comes in “two forms … as

distinct and separate torts.” See Rail Switching Servs, Inc., v. Marquis-Missouri Terminal,

LLC., 433 S.W.3d 245, 258 (Mo. App. E.D. 2017). Generally, “allegations of tortious

interference with a contract refers to the defendant’s intrusion on an existing contract.”

Id. at 258-259. Whereas, “allegations of tortious interference with a business expectancy



                                               5
Case: 1:18-cv-00195-SNLJ Doc. #: 78 Filed: 04/20/20 Page: 6 of 13 PageID #: 650



generally pertains to the defendant’s interference with a reasonable expectancy of future

financial benefit.” Id.

       On the latter claim, no business expectancy has been detailed in the complaint

beyond the conclusory allegation that Sunbelt was aware of and otherwise harmed

BlueLine’s “business expectancies”—apparently an indirect reference to BlueLine’s

customer base, or else its employees. One reason this expectancy must be properly pled

with factual detail is to evaluate its objective reasonableness. Indeed, “mere hope is not

enough,” rather the “expectancy must be reasonable and valid under the circumstances

presented.” Vilcek v. Uber USA, LLC., 902 F.3d 815, 818 (8th Cir. 2018) (quoting Stehno

v. Sprint Spectrum, LP., 186 S.W.3d 247, 250 (Mo. banc. 2006)). Prior dealings with

customers may suggest a valid business expectancy, but even then the complaint must

give some definition to the anticipated business that is likely to follow. See Western Blue

Print Co., LLC. v. Roberts, 367 S.W.3d 7, 19 (Mo. banc. 2012) (plaintiff presented

sufficient evidence of future business expectancy in university contract bid where record

reflected success on two prior bids). Simply put, if BlueLine had an objective expectation

in particular customers or particular employees, it must give factual meaning and

support to those expectations. Here, it failed to do so. Accordingly, this separate claim of

tortious interference will be dismissed.

       On the separate claim for tortious interference with a contract, five elements must

be met: “(1) a contract; (2) defendant’s knowledge of the contract; (3) intentional

interference by the defendant inducing or causing a breach of the contract; (4) absence of

justification; and (5) damages resulting from defendant’s conduct.” Rail Switching Servs.,

                                             6
Case: 1:18-cv-00195-SNLJ Doc. #: 78 Filed: 04/20/20 Page: 7 of 13 PageID #: 651



Inc., 533 S.W.3d at 259. Sunbelt argues BlueLine has failed to properly support two of

these five elements. First, BlueLine has not pled any facts to support a finding that

Sunbelt had knowledge of the contract at issue—here, Rowland’s employment agreement

and its non-compete provisions. Second, Sunbelt says BlueLine has not pled any facts

showing it employed improper means in inducing Rowland’s breach. In essence, this

challenges the fourth element—absence of justification—in recognition that “[a]

defendant cannot be held liable for interfering with a business relationship if he or she

has an unqualified right to perform the act.” Western Blue Print Co., 367 S.W.3d at 20.

       The first argument is easily set aside. The parties do not dispute that Sunbelt was

aware of Rowland’s employment agreement no later than July 9, 2018, when Sunbelt was

asked to stop Rowland from further interfering with BlueLine’s business. The complaint

specifically embraces that misconduct continued to occur thereafter (within the six-month

non-compete period provided for in the agreement). But, even before that time, the

complaint also indicates Sunbelt’s offer letter, coming as early as February 23, 2018,

required Rowland to either certify that she was not bound by a non-compete agreement or

else forward a copy of such to Sunbelt. Therefore, the pleadings support an inference that

Sunbelt was aware of the various non-compete provisions in Rowland’s employment

agreement.

       The second argument, absence of justification, is based on the general rule that

“employees whose contracts are terminable at will have the right to terminate their

employment for the purposes of competing with their employer.” Salomon v. Crown Life

Ins. Co., 536 F.2d 1233, 1239 (8th Cir. 1976). In fact, “they are allowed to plan and

                                             7
Case: 1:18-cv-00195-SNLJ Doc. #: 78 Filed: 04/20/20 Page: 8 of 13 PageID #: 652



prepare for this competitive enterprise prior to their termination without revealing their

plans to the employer.” Id. In Salomon, the Eighth Circuit rejected a tortious inference

claim asserting that a defendant insurance company conspired to see that three employees

of plaintiff, an insurance broker, would leave and start up a competing insurance agency

acting as general agents for defendant. Id. The Eighth Circuit found that defendant was

“motivated by a desire to protect its valid economic interests in the St. Louis market” and

did not engage in “malice” while doing so. Id. at 1240, 1243. But, Salomon is only

conceptually similar to the issues faced here—the facts are different. Notably, the Eighth

Circuit was careful to emphasize that the three employees defendant was recruiting were

“not committed to [plaintiff] in any contractual or fiduciary sense.” Id. at 1243. And

plaintiff had failed to “prove that [defendant] maliciously or without justifiable cause

induced the breach of the relationship between [plaintiff] and his three [employees].” Id.

at 1240.

       The allegations here—taken as true—are different. BlueLine alleges that Sunbelt

knew of Rowland’s (and the other employees’) obligations and nonetheless encouraged

and worked with her to breach them so as to gain a competitive advantage. Though it is

not wrongful to simply encourage an employee to join a competitor, or to encourage

customers to try a competitor’s business, it would be wrongful to do so in violation of

their restrictive covenants. That is undoubtedly an effort to interfere with a third-party

contract. See Property Tax Representatives, Inc. v. Chatam, 891 S.W.2d 153, 160 (Mo.

App. W.D. 1995) (finding it to be an “unlawful act” in conspiracy to encourage and aid

employee to breach employee’s non-solicitation agreement with former employer);

                                              8
Case: 1:18-cv-00195-SNLJ Doc. #: 78 Filed: 04/20/20 Page: 9 of 13 PageID #: 653



Schott v. Beussink, 950 S.W.2d 621, 628 (Mo. App. E.D. 1997) (employer alleging

employees conspired to form partnership by unlawfully terminating their employment

contracts and soliciting employer’s clients in violation of restrictive covenants stated a

claim for civil conspiracy; though forming a partnership was not wrongful, the means to

accomplish his goal was); see also RESTATEMENT (SECOND) OF TORTS § 766 (1979)

(“inducing or otherwise causing” person to “not perform [their] contract” subjects

defendant to liability for intentional interference with contract). This Court holds,

therefore, that BlueLine has stated a claim for tortious interference with a contract.

              ii. Viability of Plaintiffs’ Aiding and Abetting Claim

       Sunbelt also takes issue with BlueLine’s aiding and abetting claim arguing that the

complaint fails to “contain any factual allegations that demonstrate ‘substantial

assistance’ or ‘encouragement’ by Sunbelt.” Despite Sunbelt’s suggestions to the

contrary, the standard for aiding and abetting is not an onerous one. It is true that two

defendants must be in more than mere agreement, they must instead give “substantial

assistance or encouragement.” Bradley v. Ray, 904 S.W.2d 302, 315 (Mo. App. W.D.

1995). But, encouragement is as simple as urging an intoxicated man to drive fast and

disobey traffic signs, see Shelter Mut. Ins. Co. v. White, 930 S.W.2d 1, 5 (Mo. App. W.D.

1996), or else engaging in an “element [of] cooperation” to further a “common plan []

designed to commit a tortious act.” Zafft v. Eli Lilly & Co., 676 S.W.2d 241, 245 (Mo.

banc. 1984). The complaint expressly states that Rowland and Sunbelt cooperated to

“actively and aggressively recruit Musgrave in violation of Rowland’s Agreement.” It

goes on to say that Sunbelt “actively encouraged” Rowland to make false representations

                                              9
Case: 1:18-cv-00195-SNLJ Doc. #: 78 Filed: 04/20/20 Page: 10 of 13 PageID #: 654



to BlueLine, or else hide information, apparently in effort to ensure Rowland could

continue to work from within BlueLine before her eventual resignation. These are

certainly enough facts, when taken as true, to support a finding that Sunbelt engaged in

an “element of cooperation” with Rowland to violate the restrictive covenants of her

employment agreement.

       B. BlueLine’s Motion to Dismiss Kelpe’s Counterclaim

       In the second motion at issue, BlueLine moves to dismiss Kelpe’s counterclaim

for tortious interference with a contract or business expectancy. That counterclaim asserts

BlueLine’s July 2018 demand letter to Sunbelt—demanding Sunbelt to “take appropriate

steps to ensure [Rowland and Kelpe] do not engage in further violations of their

[employment] agreements”—and the instant action constitute tortious interference with

Kelpe’s employment. He was terminated by Sunbelt at some point after the demand letter

was sent and alleges this was the “direct and proximate result of BlueLine’s [] legally

unjustified interreferences.” BlueLine alleges the statements made, both in the demand

letter and the pleadings, are privileged and cannot act as a basis for Kelpe’s claim.

       On the issue of privilege, this Court could not locate any Missouri Supreme Court

case directly on point. But, the Western District of Missouri has anticipated that pre-suit

statements by plaintiff’s attorney forwarded to a defendant are privileged and cannot be

made the basis of a defamation suit. See Trachsel v. Two Rivers Psychiatric Hosp., 883

F.Supp. 442, 443 (W.D. Mo. 1995). And that understanding has been extended to tortious

interference claims couched in defamation-type language that, if allowed, would merely

“defeat an established privilege by artful pleading.” Heart of Am. Grain Inspection Serv.,

                                             10
Case: 1:18-cv-00195-SNLJ Doc. #: 78 Filed: 04/20/20 Page: 11 of 13 PageID #: 655



Inc. v. Mo. Dept. of Agric., 1996 WL 377068 at *4 (W.D. Mo. Jul. 3, 1996), aff’d 123

F.3d 1098 (8th Cir. 1997); see also Alternate Fuels, Inc. v. Cabanas, 435 F.3d 855, 859

(8th Cir. 2006) (recognizing precedent “applying the absolute privilege defense to a claim

of tortious interference with contract under Missouri law”); Remington v. Wal-Mart

Stores, Inc., 817 S.W.2d 571, 575 (Mo. App. S.D. 1991) (extending absolute privilege to

tortious interference claim where it was essentially couched in defamation-type injuries).

Trachsel relied on Laun v. Union Elec. Co. of Mo., a rather dated Missouri Supreme

Court decision, which explained “defamatory matter contained in pleadings filed

according to law in a court having jurisdiction, if relevant and pertinent to the case, is

absolutely privileged, and it is immaterial that the allegations are false and maliciously

made.” 166 S.W.2d 1065, 1069 (Mo. 1942) (emphasis added). The reason for this

privilege was to provide “[p]erfect freedom to say in their pleadings whatever the parties

choose to bring to the consideration of the court or jury [so as] to promote the intelligent

administration of justice,” the “attainment of this result” being of “much greater

importance than the prevention of evils arising” from otherwise false or malicious

misconduct. Id. at 1069-1070.

       Here, the Court finds the matters stated both in the demand letter and this lawsuit

are consistent with and relevant to the ultimate claims being made by BlueLine—

breaches of certain restrictive covenants contained in the individual defendants’

employment agreements with BlueLine. Whether BlueLine’s allegations turn out to be

false or not, an absolute privilege attaches to that matter which is contained both in the

pleadings and in pre-suit correspondence seeking to address concerns made the basis of

                                             11
Case: 1:18-cv-00195-SNLJ Doc. #: 78 Filed: 04/20/20 Page: 12 of 13 PageID #: 656



the lawsuit for which those pleadings derive. See Trachsel, 883 F.Supp. at 443

(defamatory statements send to co-defendant that “were preliminary to a contemplated

judicial proceeding and related to that proceeding [] were absolutely privileged”); Laun,

166 S.W.2d at 1071 (“parties to judicial proceedings are absolutely privileged to publish

false and defamatory matter of another during the course of and as part of a judicial

proceeding in which he participates”); see also RESTATEMENT (SECOND) OF TORTS § 587,

Cmt. E (1977) (extending judicial privilege to preliminary communications that have

“some relation to a proceeding that is contemplated in good faith and under serious

consideration”). To hold otherwise would chill the exercise of BlueLine’s rights to

protect its legal interests in its restrictive covenants. Therefore, because BlueLine’s

statements to Sunbelt were absolutely privileged, Kelpe’s counterclaim will be dismissed.

IV. CONCLUSION

       Accordingly,

       IT IS HEREBY ORDERED that defendant Sunbelt Rentals, Inc.’s motion to

dismiss (#60) is GRANTED IN PART and DENIED IN PART. To the extent Count

IV makes a separate claim for tortious interference with a business expectancy, that claim

is DISMISSED without prejudice. Further, Count VI for fraud is hereby DISMISSED

without prejudice. In all other respects, Sunbelt’s motion is DENIED.

       IT IS FURTHER ORDERED that counter-defendants BlueLine Rental, LLC.

and United Rentals, Inc.’s motion to dismiss Joseph Kelpe’s counterclaim (#62) is

GRANTED. Kelpe’s sole counterclaim for tortious interference with contract or business

expectancy is DISMISSED with prejudice.

                                             12
Case: 1:18-cv-00195-SNLJ Doc. #: 78 Filed: 04/20/20 Page: 13 of 13 PageID #: 657




So ordered this 20th day of April 2020.




                                               STEPHEN N. LIMBAUGH, JR.
                                               UNITED STATES DISTRICT JUDGE




                                          13
